Case 2:18-cv-01600-MKB-JO Document 120 Filed 07/23/19 Page 1 of 1 PagelD #: 1285

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

STEVENS BALDO & LIGHTY, PLLC,
Plaintiffs,

Civil Action No.: 2:18-cv-1600
(MKB)-(JO)

-against -
ANTHONY J. DELLUNIVERSITA, PAUL A. DELLUNIVERSITA
Anthony P. DELLUNIVERSITA, Gail A. DELLUNIVERSITA. Ind.,
And as Trustee of the Gail A. DELLUNIVERSITA
Kelly Walsh,
Defendant(s),
APPEARANCE OF COUNSEL
TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
PLEASE TAKE NOTICE that A.P. DellUniverita & Assoc., LLC by Anthony P. DellUniversita,
admitted or otherwise authorized to practice in this court, appears in this case as counsel for the

DEFENDANT, Anthony P. DellUniversita, in the above-referenced action.

Dated: July 23, 2019

/s Anthony P. Delf Universita

 

Anthony P. DellUniversita (APD-9294)
2 W. Main Sireet- Suite SE3

Bay Shore, New York 11706

Tel: 631-251-7570

Fax: (833) 245-6690

Email: anthony@apdlaw1.com
